ELLETT, Justice
(dissenting).
I dissent. The record shows that the Teamsters Union, believing defendant owed another payment to a pension fund, demanded that the payment be made. The defendant’s agent wrote “Nuts” across the letter and returned it to the plaintiff union. Thereafter the defendant paid into the fund the sum of $1567.50 and now seeks to hold the Teamsters for the amount it thus voluntarily paid,
When payment is thus voluntarily made, it cannot be recovered, either from the recipient or from the one who demanded that the payment be made.
The law is set forth in 40 Am.Jur., Payment, as follows:
§ 155. Payments which are voluntarily made cannot be recovered, but recovery may be had of payments made as the result of duress, fraud, mistake, or failure of consideration. In fact, it has been said that these are the only grounds upon which a suit to recover back money paid may be maintained.
* * * * * *
§ 174. The mere commencement of legal proceedings to recover a demand does not, in the absence of any actual seizure of the person or goods of the alleged debtor, or of any menace of such seizure, constitute such compulsion as to enable the defendant to recover a payment made under the influence thereof, for he has an ample remedy by way of defense to the suit, and if he pays the demand instead of defending the suit, he cannot recover the amount so paid. A fortiori, a mere threat of legal proceedings does not constitute such compulsion as to enable a person paying money under the influence of such menace to recover it. Thus, it has been held that where the defendant in a suit, with full knowledge of the facts, voluntarily pays part of the demand, and judgment is rendered against him for the balance, which is conclusively reversed on appeal, he cannot recover the part so paid. Likewise, the mere apprehension or probability of a civil proceeding to enforce a claim does not render a payment thereof involuntary in the sense that it can be recovered. The reason for the rule is almost self-evident. If there is in fact a cause of action when the threat is made, the plaintiff, by bringing suit, would only enforce a legal right; if there was no cause of action or demand for more than is due, the party threatened should exercise the ordinary degree of firmness which the law pre*229sumes every man to possess, and meet the issue of the unjust suit. One cannot be heard to say that he had the law with him, but feared to meet his adversary in court. It is only when he has no chance to be heard that he can pay and afterward recover. * * *
I think the case should be reversed and the trial court ordered to enter judgment for the plaintiff and against the defendant on the counterclaim. The plaintiff should have its costs.